UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22117 SILGAN HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 06-1269834 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 4 Landmark Square Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 975-7110 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ X ] Accelerated filer[] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] As of October 31, 2012, the number of shares outstanding of the Registrant’s common stock, $0.01 par value, was 69,203,967. SILGAN HOLDINGS INC. TABLE OF CONTENTS Page No. Part I.Financial Information 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2012 and 2011 and December 31, 2011 3 Condensed Consolidated Statements of Income for the three and nine months ended September30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 6 Condensed Consolidated Statements of Stockholders’ Equity for the nine months ended September 30, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About MarketRisk 31 Item 4. Controls and Procedures 31 Part II.Other Information 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 Exhibit Index 36 - 2 - Part I. Financial Information Item 1. Financial Statements SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) Sept. 30, Sept. 30, Dec. 31, (unaudited) (unaudited) Assets Current assets: Cash and cash equivalents $ $ $ Trade accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net $ $ $ Liabilities and Stockholders’ Equity Current liabilities: Revolving loans and current portion of long-term debt $ $ $ Trade accounts payable Accrued payroll and related costs Accrued liabilities Total current liabilities Long-term debt Other liabilities Stockholders’ equity: Common stock Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Treasury stock ) ) ) Total stockholders’ equity $ $ $ See accompanying notes. - 3 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Rationalization charges Income from operations Interest and other debt expense before loss on early extinguishment of debt Loss on early extinguishment of debt - Interest and other debt expense Income before income taxes Provision for income taxes Net income $ Earnings per share: Basic net income per share $ Diluted net income per share $ Dividends per share $ Weighted average number of shares: Basic Effect of dilutive securities Diluted See accompanying notes. - 4 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, Net income $ Other comprehensive income (loss), net of tax: Changes in net prior service credit and actuarial losses Change in fair value of derivatives ) Foreign currency translation ) ) Other comprehensive income (loss) ) ) Comprehensive income $ See accompanying notes. - 5 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2012 and 2011 (Dollars in thousands) (Unaudited) Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Loss on early extinguishment of debt Rationalization charges Excess tax benefit from stock-based compensation ) ) Other changes that provided (used) cash, net of effects from acquisitions: Trade accounts receivable, net ) ) Inventories ) Trade accounts payable ) Accrued liabilities Contributions to domestic pension benefit plans ) - Other, net Net cash (used in) provided by operating activities ) 76,155 Cash flows provided by (used in) investing activities: Purchases of businesses, net of cash acquired ) ) Capital expenditures ) ) Proceeds from asset sales 1,456 3,440 Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Borrowings under revolving loans Repayments under revolving loans ) ) Proceeds from issuance of long-term debt Repayments of long-term debt ) ) Debt issuance costs ) ) Changes in outstanding checks - principally vendors ) ) Dividends paid on common stock ) ) Proceeds from stock option exercises Excess tax benefit from stock-based compensation Repurchase of common stock under stock plan ) ) Repurchase of common stock under share repurchase authorization ) ) Net cash provided by financing activities Cash and cash equivalents: Net increase (decrease) ) Balance at beginning of year 397,101 175,226 Balance at end of period $ $ Interest paid, net $ $ Income taxes paid, net See accompanying notes. - 6 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the nine months ended September 30, 2012 and 2011 (Dollars and shares in thousands) (Unaudited) Accumulated Common Stock Other Total Shares Par Paid-in Retained Comprehensive Treasury Stockholders’ Outstanding Value Capital Earnings Loss Stock Equity Balance at December 31, 2010 $ ) $ ) $ Net income - Other comprehensive loss - ) - ) Dividends declared on common stock - - - ) - - ) Stock compensation expense - Stock option exercises, including tax benefit of $1,754 1 - - - Net issuance of treasury stock for vested restricted stock units, including tax benefit of $1,856 - ) - - ) ) Repurchases of common stock ) - ) ) Balance at September 30, 2011 $ ) $ ) $ Balance at December 31, 2011 $ ) $ ) $ Net income - Other comprehensive income - Dividends declared on common stock - - - ) - - ) Stock compensation expense - Stock option exercises, including tax benefit of $580 36 1 - - - Net issuance of treasury stock for vested restricted stock units, including tax benefit of $905 89 - 24 - - ) ) Repurchases of common stock ) - ) ) Balance at September 30, 2012 $ ) $ ) $ See accompanying notes. - 7 - SILGAN HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Information at September 30, 2012 and 2011 and for the three and nine months then ended is unaudited) Note 1.Significant Accounting Policies Basis of Presentation.The accompanying unaudited condensed consolidated financial statements of Silgan Holdings Inc., or Silgan, have been prepared in accordance with U.S. generally accepted accounting principles, or GAAP, for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, the accompanying financial statements include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation.The results of operations for any interim period are not necessarily indicative of the results of operations for the full year. The Condensed Consolidated Balance Sheet at December 31, 2011 has been derived from our audited consolidated financial statements at that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. You should read the accompanying condensed consolidated financial statements in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011. Certain prior years’ amounts have been reclassified to conform with the current year’s presentation. Goodwill and Other Intangible Assets.We review goodwill and other indefinite-lived intangible assets for impairment as of July 1 each year and more frequently if circumstances indicate a possible impairment.We determined that our goodwill and other indefinite-lived intangible assets were not impaired in our annual 2012 assessment performed during the third quarter. Recently Adopted Accounting Pronouncements.In June 2011, the Financial Accounting Standards Board, or FASB, issued an accounting standards update, or ASU, which amends the guidance for presenting comprehensive income. This amendment required us to present the components of net income and other comprehensive income either as one continuous statement or as two consecutive statements effective January 1, 2012 with retrospective application required. We have elected to present two consecutive statements.Our adoption of this amendment did not have an effect on our financial position, results of operations or cash flows. In July 2012, the FASB issued an ASU which amends the guidance for testing indefinite-lived intangible assets for impairment. This amendment allows us, at our option, to first perform a qualitative assessment to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired. The result of this qualitative assessment dictates if we need to calculate the fair value of an indefinite-lived intangible asset, compare that value with its carrying amount and record an impairment charge, if any. This amendment is effective for us on January 1, 2013, with early adoption permitted. We adopted this amendment as a part of our annual impairment test performed in the third quarter of 2012.Our adoption of this amendment did not have an effect on our financial position, results of operations or cash flows. - 8 - SILGAN HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Information at September 30, 2012 and 2011 and for the three and nine months then ended is unaudited) Note 2.Acquisitions Plastic food containers On August 30, 2012, we acquired the plastic thermoformed food business of Rexam PLC for an aggregate purchase price of $248.1 million which was funded from cash on hand.This business, with sales of approximately $90.0 million for the year ended December 31, 2011, provides thermoformed packaging solutions such as retortable bowls and barrier trays to many of the world’s leading packaged food and ready-meal companies.The acquired operations will operate under the name Silgan Plastic Food Containers, or PFC.The results of operations of PFC have been reported in our plastic container segment and were not significant since the acquisition date. For this acquisition, we applied the acquisition method of accounting and recognized assets acquired and liabilities assumed at fair value as of the acquisition date using valuation techniques including the cost, market and income approaches.We recognized goodwill of $108.5 million, most of which is expected to be deductible for tax purposes, and definite-lived intangible assets of $78.0 million consisting of customer relationships and technology know-how.The purchase price allocation is preliminary and subject to change pending a final determination of the purchase price and a final valuation of the assets and liabilities, including property, plant and equipment and intangible assets, and the related tax impact of any adjustments to such valuations. Öntaş On July 10, 2012, we acquired Öntaş Öner Teneke Ambalaj Sanayii Ve Tikaret A.S., or Öntaş, in Izmir, Turkey.The purchase price of $18.2 million, net of cash acquired, was funded from cash on hand.We applied the acquisition method of accounting and recognized assets acquired and liabilities assumed at fair value as of the acquisition date.For this acquisition, we recognized goodwill of $4.7 million and a customer relationship intangible asset of $2.6 million.Öntaş’ results of operations have been included in ourmetal containerbusiness since the acquisition date and were not significant since such date. Vogel & Noot In March 2012, we paid the deferred portion of the purchase price under our agreement to acquire the metal container operations of Vogel & Noot Holding AG, or VN, of €36.4 million ($47.6 million translated at the U.S. dollar exchange rate at the date of payment). - 9 - SILGAN HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Information at September 30, 2012 and 2011 and for the three and nine months then ended is unaudited) Note 3.Rationalization Charges As part of our plans to rationalize certain facilities, we have established reserves for employee severance and benefits and plant exit costs.Activity in our rationalization reserves since December 31, 2011 is summarized as follows: Employee Plant Non-Cash Severance Exit Asset and Benefits Costs Write-Down Total (Dollars in thousands) Balance at December 31, 2011 $ $ $
